TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00658-CR
NO. 03-01-00659-CR



Tommy Lamont Mitchell, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NOS. 01-428-K277 & 01-578-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Patricia J. Cummings, is ordered to tender a brief in this cause no later than August 14,
2002.  No further extension of time will be granted.
It is ordered July 5, 2002. 

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish